IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48421

 STATE OF IDAHO,                                 )
                                                 )        Filed: September 17, 2021
         Plaintiff-Respondent,                   )
                                                 )        Melanie Gagnepain, Clerk
 v.                                              )
                                                 )        THIS IS AN UNPUBLISHED
 JUSTIN THOMAS YOUNGMAN,                         )        OPINION AND SHALL NOT
                                                 )        BE CITED AS AUTHORITY
         Defendant-Appellant.                    )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order denying motion to suppress and judgment of conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jacob L. Westerfield,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Justin Thomas Youngman appeals from the judgment of conviction entered upon his
conditional guilty plea to trafficking in heroin, Idaho Code § 37-2732B(a)(6)(A). Youngman
argues the district court erred in denying his motion to suppress. Because Youngman fails to show
error in the district court’s decision, we affirm the district court’s order denying Youngman’s
motion to suppress and judgment of conviction.
                                                     I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       Sergeant Klitch observed a vehicle engage in multiple suspected traffic violations: the
vehicle merged onto the interstate without using a turn signal, failed to maintain a lane, followed
another vehicle too closely, had an obstructed license plate, and did not appear to have a muffler.
Sergeant Klitch turned on his emergency lights to initiate a traffic stop, and the vehicle pulled over


                                                     1
approximately thirty-six seconds later. Sergeant Klitch made contact with Youngman, who was
driving the vehicle, and explained the reasons for the traffic stop. Sergeant Klitch observed that
Youngman’s speech was rapid, his eyes were glassy and bloodshot, and his pupils appeared to be
dilated.
           Youngman informed Sergeant Klitch that his driving privileges were suspended and he did
not have a driver’s license, and Sergeant Klitch directed Youngman to exit the vehicle. Sergeant
Klitch conducted a Romberg test, which measures an individual’s perception of time. Youngman
did not follow the exact instructions Sergeant Klitch gave for the Romberg test, but Youngman
indicated that he believed thirty seconds had passed after sixteen seconds. Sergeant Klitch
observed a needle mark on Youngman’s arm. At this point, Sergeant Klitch, who had spent seven
years as a certified drug recognition expert (DRE), suspected Youngman was under the influence
of a central nervous system stimulant.
           Sergeant Klitch conducted a license check, which confirmed Youngman’s Washington
state driver’s license was suspended. At some point, Sergeant Klitch called for additional law
enforcement to assist. Sergeant Klitch asked for Youngman’s consent to search the vehicle and
Youngman declined. Sergeant Klitch conducted the horizontal gaze nystagmus test (HGN), and
Youngman showed two out of six indicators of intoxication. Sergeant Klitch asked Youngman to
perform additional field sobriety tests and Youngman refused. Sergeant Klitch arrested Youngman
for driving under the influence. Sergeant Klitch searched Youngman incident to arrest. In
Youngman’s pocket, Sergeant Klitch discovered a bag containing a brown tarry substance he
recognized as heroin.
           Shortly after Youngman’s arrest, additional law enforcement officers arrived on scene. An
officer ran a drug-detection dog along the outside of Youngman’s vehicle. The dog alerted at the
driver’s door and law enforcement searched the vehicle and found methamphetamine and heroin.
            The State charged Youngman with trafficking in heroin, possession of methamphetamine,
driving under the influence, and a persistent violator enhancement. Youngman moved to suppress
the evidence, arguing in part that he was unlawfully arrested because Sergeant Klitch lacked
probable cause to believe Youngman was driving under the influence. The district court denied
the motion, finding that Sergeant Klitch had probable cause to arrest Youngman for driving under
the influence.



                                                   2
       Youngman entered a conditional guilty plea to trafficking in heroin, reserving the right to
appeal the denial of the motion to suppress, and the State dismissed the additional charges and the
persistent violator enhancement. Youngman timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Youngman argues the district court erred by denying his motion to suppress because
Sergeant Klitch did not have probable cause to arrest Youngman. The State contends that the
district court’s factual findings establish probable cause to arrest Youngman and, therefore, the
district court did not err by denying the motion to suppress.
       Probable cause is the possession of information that would lead a person of ordinary care
and prudence to believe or entertain an honest and strong presumption that a person they have
placed under arrest is guilty of a crime. See State v. Julian, 129 Idaho 133, 136, 922 P.2d 1059,
1062 (1996). Probable cause is not measured by the same level of proof required for conviction.
Id. Rather, probable cause deals with the factual and practical considerations on which reasonable
and prudent persons act. Brinegar v. United States, 338 U.S. 160, 175 (1949); Julian, 129 Idaho
at 136, 922 P.2d at 1062. When reviewing an officer’s actions, the court must judge the facts
against an objective standard. Julian, 129 Idaho at 136, 922 P.2d at 1062. That is, would the facts
available to the officer, at the moment of the seizure or search, warrant a reasonable person in
holding the belief that the action taken was appropriate. Id. A probable cause analysis must allow
room for mistakes on the part of the arresting officer but only the mistakes of a reasonable person



                                                 3
acting on facts which sensibly led to his or her conclusions of probability. State v. Kerley, 134
Idaho 870, 874, 11 P.3d 489, 493 (Ct. App. 2000).
        The district court found that Sergeant Klitch had probable cause to arrest Youngman based
on its findings that Youngman was initially speeding; drove “well below the speed limit” at times
when Sergeant Klitch was driving beside him prior to initiating the traffic stop; followed a vehicle
in front of him too closely; crossed over the fog line while driving; failed to maintain his lane while
driving; took approximately thirty-six seconds to pull over and come to a stop after Sergeant Klitch
activated his emergency lights; had extremely rapid speech; failed to follow instructions on the
Romberg test; failed the Romberg test; had two indicators on the HGN test; had dilated pupils; had
glassy and bloodshot eyes; had needle marks on his arm; and refused to take all of the field sobriety
tests. Youngman asserts that these facts would not lead a reasonably prudent officer to believe
that Youngman was under the influence prior to his arrest.
        Youngman does not challenge the district court’s findings that Youngman followed the
vehicle in front of him too closely, took about thirty-six seconds to pull over and come to a stop,
had rapid speech, had needle marks on his arm, and refused to participate in additional field
sobriety tests. Additionally, Youngman acknowledges that his refusal to participate in field
sobriety test supports the district court’s finding that Sergeant Klitch had probable cause to arrest
Youngman. State v. Rocha, 157 Idaho 246, 251, 335 P.3d 586, 591 (Ct. App. 2014) (explaining
that an individual’s refusal to participate in field sobriety tests is relevant to show consciousness
of guilt).
        Youngman also does not challenge the evidence supporting the district court’s findings that
Youngman failed to follow instructions on the Romberg test and failed the Romberg test. Instead,
Youngman asserts that the Romberg test is not a standardized field sobriety test; therefore, this
Court should limit the weight given to the test or decline to consider it entirely. Sergeant Klitch
testified that he learned the Romberg test as part of his DRE training. Accordingly, whether or not
the Romberg test is a “standardized” test does not affect its validity and relevance. Moreover,
Youngman is asking this Court to reweigh the evidence, which we decline to do. See Atkinson,
128 Idaho at 561, 916 P.2d at 1286.
        Youngman raises a similar challenge to the district court’s findings that Youngman had
glassy and bloodshot eyes and that his pupils were dilated, and argues that the district court should



                                                  4
have given little or no weight to the condition of Youngman’s eyes during the stop. Youngman is
again asking us to reweigh the evidence, which we decline to do. See id.
       Youngman emphasizes that he had only two out of the six indicators of impairment during
the HGN test. At the hearing on the motion to suppress, Sergeant Klitch explained that the HGN
test measures central nervous system depressants, not stimulants, and that during the stop, he
suspected Youngman was under the influence of a stimulant. Youngman’s HGN indicators, or
lack thereof, were consistent with Sergeant Klitch’s testimony that he suspected Youngman was
under the influence of a stimulant. Additionally, Youngman does not argue the district court
incorrectly considered this factor.      Therefore, we accept the district court’s finding and
consideration of this factor. See id.
       Youngman also points out that Sergeant Klitch was not a certified drug recognition expert
at the time of Youngman’s arrest, as Sergeant Klitch’s DRE certification lapsed in 2015. The
district court acknowledged that although Sergeant Klitch’s certification was not current at the
time of Youngman’s arrest, that “does not mean he forgets all he learned in his training and
experience as a DRE for eight years.” Additionally, the district court recognized that “Sergeant
Klitch testified to a host of specific, articulable facts he observed in Youngman to develop
reasonable suspicion to investigate and probable cause to arrest Youngman for driving under the
influence of drugs.” That Sergeant Klitch’s certification as a DRE had lapsed does not negate any
of the specific articulable facts that gave rise to probable cause.
        Youngman argues the district court’s finding that Youngman was speeding is not
supported by substantial evidence. We agree. Officer Klitch did not testify that Youngman
exceeded the speed limit, and there is no other evidence to support the district court’s finding that
Youngman was speeding. Youngman also challenges the district court’s finding that Youngman
both crossed the fog line and failed to maintain a lane. However, Youngman does not argue that
this finding is not supported by substantial evidence and, instead, seems to assert that his act of
crossing the fog line was one in the same with his failure to maintain a lane. Whether Youngman
failed to maintain an appropriate driving pattern once or twice, or the lack of evidence that he was
speeding, does not change the analysis or outcome of this case considering the additional
circumstances present. The other facts available to Sergeant Klitch would lead a reasonable person
to entertain an honest and strong presumption that Youngman was driving under the influence of



                                                  5
a controlled substance. Accordingly, the district court did not err in finding that Sergeant Klitch
had probable cause to arrest Youngman for driving under the influence.
                                               IV.
                                        CONCLUSION
       Youngman has failed to show the district court erred in denying his motion to suppress.
Consequently, we affirm the district court’s denial of Youngman’s motion to suppress and
judgment of conviction.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                6